Exhibit 10.1

DANAHER CORPORATION

2007 EXECUTIVE INCENTIVE COMPENSATION PLAN

Amended Effective as of May 8, 2012

 

PURPOSE

   Danaher Corporation, a Delaware corporation (the “Company”), wishes to
motivate, reward, and retain executive officers of the Company and its
subsidiaries. To further these objectives, the Company hereby sets forth this
Danaher Corporation 2007 Executive Incentive Compensation Plan (the “Plan”),
amended effective as of May 8, 2012, to provide participants with
performance-based bonus awards (“Awards”), in accordance with Section 162(m)
(“Section 162(m)”) of the Internal Revenue Code of 1986 (the “Code”). (All
references to Section 162(m) or any other Code provision include successor
provisions, related regulations, and amendments.)

PARTICIPANTS

   The Participants in the Plan shall be the Executive Officers of the Company.
   Executive Officer has the meaning set forth in Rule 3b-7 issued under the
Securities Exchange Act of 1934, as amended from time to time, and anyone else
the Committee determines to treat as an Executive Officer for purposes of this
Plan.

ADMINISTRATOR

   The Plan’s Administrator will be the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company.    The Committee will
include two or more members, each of whom qualifies as an “outside director”
within the meaning of Section 162(m), and those outside directors will have
exclusive authority under this Plan to make Awards and determine the attainment
of Performance Goals. The Committee may satisfy this requirement through (i)
providing that persons who are not “outside directors” cannot vote on an issue,
(ii) allowing those persons to abstain from voting, or (iii) creating a
subcommittee of qualifying outside directors to take action with respect to this
Plan. If a Committee member intended to qualify as an outside director does not
in fact so qualify, the mere fact of such nonqualification will not invalidate
the payment of any Award or other action by the Committee under the Plan that
was otherwise valid under the Plan.    The Committee is responsible for the
general operation and administration of the Plan and for carrying out its
provisions and has full discretion in interpreting and administering the
provisions of the Plan. Subject to the express provisions of the Plan, the
Committee may exercise such powers and authority of the Board as the Committee
may find necessary or appropriate to carry out its functions. The Committee
intends to exercise its powers under the Plan in a manner that preserves the
Company’s Federal income tax deduction for payments made under the Plan, in
accordance with the requirements of Section 162(m), to the maximum practical
extent.

GENERAL RESPONSIBILITIES OF THE COMMITTEE

   Subject to the terms of the Plan, for each Performance Period the Committee
will:   

establish each Participant’s potential Award,

  

define Performance Goals and other Award terms and conditions for each
Participant,

 



--------------------------------------------------------------------------------

  

determine and certify in writing the Award amounts earned, based on actual
performance as compared to the Performance Goals,

  

determine and make permitted Negative Discretion Adjustments to Awards otherwise
earned, and

  

decide whether, under what circumstances, and subject to what terms, Awards will
be paid on a deferred basis (including automatic deferrals at the Committee’s
election or elective deferrals at the election of Participants).

   Unless the Plan otherwise expressly provides, all designations,
determinations, interpretations, and other decisions made under or with respect
to the Plan and all Awards made under the Plan are within the sole and absolute
discretion of the Committee and will be final, conclusive and binding on all
persons, including the Company, Participants, and Beneficiaries or other persons
having or claiming any rights under the Plan.

AWARDS

   For any single Performance Period, an Award shall only be payable to a
Participant if the Company has positive net income for such Performance Period
as determined under GAAP and the amount payable to a Participant for such
Performance Period shall equal the lesser of (1) ten million dollars
($10,000,000.00), or (2) the amount earned pursuant to the Performance Goals and
other Award terms and conditions established by the Committee with respect to
such Performance Period; in each case, subject to any further Negative
Discretion Adjustments as the Committee may determine. The Committee will
establish each Participant’s potential Award, including the applicable
Performance Goals and related terms and conditions, for each Performance Period
within the Applicable Period. A Participant’s potential Award may be expressed
in dollars or may be based on a formula that is consistent with the provisions
of the Plan.

PERFORMANCE PERIOD

   A Performance Period is a period for which Performance Goals are set and
during which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan. A Performance Period may
coincide with one or more complete or partial calendar or fiscal years of the
Company. Performance Periods may be of varying and overlapping durations. Any
Performance Period shall be at least 12 months in duration except as otherwise
permitted by Section 162(m). Unless otherwise designated by the Committee, the
Performance Period will be based on the calendar year.

PERFORMANCE GOALS

   The Committee will have the authority to establish and administer Performance
Goals with respect to such Awards as it considers appropriate, which Performance
Goals must be satisfied, as the Committee specifies, before a Participant
receives an Award.    Performance Goals will be based exclusively on any one of,
or a combination of, the following performance-based measures determined based
on the Company and its subsidiaries on a group-wide basis or on the basis of
subsidiary, platform, division, operating unit and/or other business unit
results (subject to the Committee’s exercise of negative discretion):   

•    earnings per share (on a fully diluted or other basis);

  

•    stock price targets or stock price maintenance;

 



--------------------------------------------------------------------------------

  

•    total shareholder return;

  

•    return on capital, return on invested capital or return on equity;

  

•    pretax or after-tax net income;

  

•    working capital;

  

•    earnings before interest and taxes;

  

•    earnings before interest, taxes, depreciation, and amortization (EBITDA);

  

•    operating income;

  

•    free cash flow;

  

•    cash flow;

  

•    revenue or core revenue;

  

•    gross profit margin;

  

•    operating profit margin, gross or operating margin improvement or core
operating margin improvement; or

  

•    strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, market share or geographic
business expansion goals, cost targets, or objective goals relating to
acquisitions or divestitures.

   The Committee shall determine whether such Performance Goals are attained,
and such determination will be final and conclusive. Each Performance Goal may
be expressed in absolute and/or relative terms or ratios and may be based on or
use comparisons with internal targets, the past performance of the Company
(including the performance of one or more subsidiaries, platforms, divisions,
operating units and/or other business units) and/or the past or current
performance of unrelated companies. Without limiting the foregoing, in the case
of earnings-based measures, Performance Goals may use comparisons relating to
capital (including, but not limited to, the cost of capital), cash flow, free
cash flow, shareholders’ equity, shares outstanding, assets and/or net assets.
   The measures used in setting Performance Goals under the Plan for any given
Performance Period will, to the extent applicable, be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s audited financial statements,
but without regard to (1) extraordinary or nonrecurring items in accordance with
GAAP, (2) the impact of any change in accounting principles that occurs during
the Performance Period (or that occurred during any period that the Performance
Period is being compared to) and the cumulative effect thereof (provided that
the Committee may (as specified by the Committee within the Applicable Period)
either apply the changed accounting principle to all periods referenced in the
Award, or exclude the changed accounting principle from all periods referenced
in the Award), (3) goodwill and other intangible impairment charges, (4) gains
or charges associated with discontinued operations or with the obtaining or
losing control of a business, (5) gains or charges related to the sale or
impairment of assets, (6) (i) all transaction costs directly related to
acquisitions, (ii) all restructuring charges

 



--------------------------------------------------------------------------------

   directly related to acquisitions and incurred within two years of the
acquisition date, (iii) all charges and gains arising from the resolution of
acquisition-related contingent liabilities identified as of the acquisition
date, and (iv) all other charges directly related to acquisitions and incurred
within two years of the acquisition date, (7) the impact of any discrete income
tax charges or benefits identified during the Performance Period (or during any
period that the Performance Period is being compared to), and (8) other
objective income, expense, asset, liability and/or cash flow adjustments as may
be consistent with the purposes of the Performance Goals set for the given
Performance Period and specified by the Committee within the Applicable Period;
provided, that with respect to the gains and charges referred to in sections
(3), (4), (5), (6)(iii), 6(iv) and (7), only gains or charges that individually
or as part of a series of related items exceed $10 million in aggregate during
the Performance Period and any period that the Performance Period is being
compared to are excluded; and provided further that the Committee in its sole
discretion and within the Applicable Period may determine that any or all of the
carve-outs described in subsections (1) through (7) shall not be excluded from
the measures used to determine the Performance Goals for a particular
Performance Period or shall be modified, and/or may determine to exclude other
items from such measures for such Performance Period.    In all cases,
Performance Goals are intended to be set in a manner that will satisfy any
applicable requirements under Treas. Reg. Sec. 1.162-27(e)(2) (as amended from
time to time). Subject to any amendment to such regulation, such requirements
include requirements that achieving Performance Goals be “substantially
uncertain” at the time that they are established, that Performance Goals be
defined in such a way that a third party with knowledge of the relevant facts
could determine whether and to what extent the Goals have been met, and such a
third party could determine the maximum amount of the resulting Award payable
(subject to the Committee’s right to make Negative Discretion Adjustments).   
The Applicable Period with respect to any Performance Period for an Award means
a period beginning on or before the first day of the Performance Period and
ending no later than the earlier of (i) the 90th day of the Performance Period
or (ii) the date on which 25% of the Performance Period has been completed.   
Any action required under the Plan to be taken within the Applicable Period may
be taken at a later date only if the provisions of Section 162(m) or the
regulations thereunder are modified, or are interpreted by the Internal Revenue
Service, to permit such later date. In such event, the definition of the
Applicable Period under this Plan will be deemed to be amended accordingly.

PAYMENT OF AWARDS

   Subject to the limitations set forth in this section, Awards determined under
the Plan for a Performance Period will be paid to Participants in cash no
earlier than the January 1st and no later than the March 15th of the calendar
year following the end of the Performance Period to which the Awards apply,
unless deferred pursuant to the Plan.

CERTIFICATION

   No Award will be paid unless and until the Committee has certified in the
manner prescribed under applicable regulations the extent to which the
Performance Goals for the Performance Period have been attained and has made and
exercised its decisions regarding the extent of any Negative Discretion
Adjustment of Awards for Participants for the Performance Period.

 



--------------------------------------------------------------------------------

DEFERRAL

   All or any portion of the Award for any given Performance Period may be
deferred under the Danaher Corporation & Subsidiaries Amended and Restated
Executive Deferred Incentive Program.

CONTINUED EMPLOYMENT

   The Committee may require that Participants for a Performance Period must
still be employed as of end of the Performance Period and/or as of the later
date that the Awards for the Performance Period are communicated to be eligible
for an Award for the Performance Period. Any such requirement must be
established and announced within the Applicable Period, and may be subject to
such exceptions as the Committee may specify within the Applicable Period.

FORFEITURE OR PRORATION

   Within the Applicable Period and subject to the Committee certification
required for payment of Awards, the Committee may adopt such forfeiture,
proration, or other rules as it deems appropriate, in its sole and absolute
discretion, regarding the impact on Awards of a Participant’s death, Disability
or other events or situations determined by the Committee to constitute an
appropriate exception to attainment of any Performance Goal for purposes of
Treas. Reg. Sec. 1.162-27(e)(2) (as amended from time to time).    A Participant
shall be considered to have a Disability if the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant’s
employer.

NEGATIVE DISCRETION ADJUSTMENTS

  

The Committee’s powers include the power to make Negative Discretion
Adjustments, which are adjustments that eliminate or reduce (but not increase)
an Award otherwise payable to a Participant for a Performance Period. No
Negative Discretion Adjustment may cause an Award to fail to qualify as
“performance based compensation” under Section 162(m).

OTHER PLANS

   A Participant in this Plan may not also participate in the Company’s general
bonus plans during any Performance Period if such participation would cause an
Award under this Plan to fail to qualify as “performance based” under Section
162(m).    Awards will not be treated as compensation for purposes of any other
compensation or benefit plan, program, or arrangement of the Company or any
subsidiary unless and except to the extent that the Board or the Committee
determines in writing.    Neither the adoption of this Plan nor the submission
of the Plan to the Company’s shareholders for approval will be construed as
limiting the power of the Board or the Committee to adopt such other cash or
equity incentive arrangements as either may otherwise deem appropriate.

 



--------------------------------------------------------------------------------

LEGAL COMPLIANCE

   The Company will not make payments of Awards until all applicable
requirements imposed by Federal, state and foreign laws, rules, and regulations,
and by any applicable regulatory agencies, have been fully met. No provision in
the Plan or action taken under it authorizes any action that applicable laws
otherwise prohibit.    The Plan is intended to conform with all provisions of
Section 162(m) and Treas. Reg. § 1.162-27 to the extent necessary to allow the
Company a Federal income tax deduction for Awards as “qualified
performance-based compensation.”    Notwithstanding anything in the Plan to the
contrary, the Committee must administer the Plan, and Awards may be granted and
paid, only in a manner that conforms to such laws, rules, and regulations. To
the extent permitted by applicable law, the Plan will be treated as amended to
the extent necessary to conform to such laws, rules, and regulations.

TAX WITHHOLDING

   The Company may make all appropriate provisions for the withholding of
Federal, state, foreign and local taxes imposed with respect to Awards, which
provisions may vary with the time and manner of payment.

NONTRANSFER OF RIGHTS

   Except as and to the extent the law requires, or as the Plan expressly
provides, a Participant’s rights under the Plan may not be assigned, pledged, or
otherwise transferred in any way, whether by operation of law or otherwise or
through any legal or equitable proceedings (including bankruptcy), by the
Participant to any person.

BENEFICIARY DESIGNATIONS

   Each Participant may designate in a written form filed with the Committee (or
another designated recipient) the person or persons (the “Beneficiary” or
“Beneficiaries”) to receive the amounts (if any) payable under the Plan if the
Participant dies before the Award payment date for a Performance Period. A
Beneficiary designation filed under this section will not be considered a
prohibited transfer of rights.    A Participant may change a Beneficiary
designation at any time without the Beneficiary’s consent (unless otherwise
required by law) by filing a new written Beneficiary designation with the
Committee. A Beneficiary designation will be effective only if the Company is in
receipt of the designation before the Participant’s death.    If no effective
Beneficiary designation is made, the beneficiary of any amounts due will be the
Participant’s estate.

AMENDMENT OR TERMINATION OF PLAN

  

Subject to the limitations set forth in this section, the Board may amend,
suspend, or terminate the Plan at any time, without the consent of the
Participants or their Beneficiaries.    The Board or the Committee may make any
amendments necessary to comply with applicable regulatory requirements,
including Section 162(m) and regulations thereunder.    The Board must submit
any Plan amendment to the Company’s shareholders for their approval if and to
the extent such approval is required under Section 162(m).

 



--------------------------------------------------------------------------------

LIMITATIONS ON LIABILITY

   No member of the Committee and no other individual acting as a director,
officer, other employee or agent of the Company will be liable to any
Participant, former Participant, spouse, Beneficiary, or any other person or
entity for any claim, loss, liability, or expense incurred in connection with
the Plan. No member of the Committee will be liable for any action or
determination (including, but limited to, any decision not to act) made in good
faith with respect to the Plan or any Award under the Plan.

NO EMPLOYMENT CONTRACT

   Nothing contained in this Plan constitutes an employment contract between the
Company and the Participants. The Plan does not give any Participant any right
to be retained in the Company’s employ, nor does it enlarge or diminish the
Company’s right to end the Participant’s employment or other relationship with
the Company.

APPLICABLE LAW

   The laws of the State of Delaware (other than its choice of law provisions)
govern this Plan and its interpretation.

DURATION OF THE PLAN

   The Plan will remain effective until terminated by the Board, provided,
however, that the continued effectiveness of the Plan will be subject to the
approval of the Company’s shareholders at such times and in such manner as
Section 162(m) may require.

DISCLOSURE/APPROVAL

   The specific terms of the Plan, including the class of employees eligible to
be Participants, the Performance Goals, and the terms of payment of Awards, must
be disclosed to and approved by the shareholders to the extent Section 162(m)
requires.

CODE SECTION 409A REQUIREMENTS

  

Notwithstanding anything to the contrary in this Plan, these provisions shall
apply to any payments and benefits otherwise payable to or provided to a
Participant under this Plan. For purposes of Code Section 409A, each “payment”
(as defined by Code Section 409A) made under this Plan shall be considered a
“separate payment.” In addition, for purposes of Code Section 409A, payments
shall be deemed exempt from the definition of deferred compensation under Code
Section 409A to the fullest extent possible under (i) the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to
amounts paid as separation pay no later than the second calendar year following
the calendar year containing the Participant’s “separation from service” (as
defined for purposes of Code Section 409A)) the “two years/two-times” separation
pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.    If the Participant is a “specified employee” as
defined in Code Section 409A (and as applied according to procedures of the
Company and its affiliates) as of his separation from service, to the extent any
payment under this Plan constitutes deferred compensation (after taking into
account any applicable exemptions from Code Section 409A), and to the extent
required by Code Section 409A, no payments due under this Plan may be made until
the earlier of: (i) the first day of the seventh month following the
Participant’s separation from service, or (ii) the Participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the Participant’s separation from service. If this
Plan fails to meet the requirements of Code Section 409A, neither the Company
nor any of

 



--------------------------------------------------------------------------------

   its affiliates shall have any liability for any tax, penalty or interest
imposed on the Participant by Code Section 409A, and the Participant shall have
no recourse against the Company or any of its affiliates for payment of any such
tax, penalty or interest imposed by Code Section 409A.

RECOUPMENT

   Any Award awarded under the Plan is subject to the terms of the Danaher
Corporation Recoupment Policy in the form approved by the Compensation Committee
of Danaher’s Board of Directors (a copy of the Recoupment Policy as it exists
from time to time is available on Danaher’s internal website) and to the terms
required by applicable law.

 